Maeshall, J.
The settled law applicable to the facts of' this case is that, if a person receives a check on a bank, he-must present it for payment within a reasonable time, in order to preserve his right of recourse on the drawer in case of nonpayment by the drawee; and that, when such person resides and receives the check at the same place where such *554bank is located, a reasonable time for such, presentation reaches, at the latest, only to the close of banking hours on the succeeding day, excluding Sundays and holidays. Tiede-man, Com. Paper, § 443; 2 Daniel, Neg. Inst. §§ 1590, 1591, and cases cited; Lloyd v. Osborne, 92 Wis. 93. Plaintiff failed to comply with the law in this respect; hence defendants were discharged from all liability to answer for the default of the bank. Such was the decision of the trial court, and it must be affirmed.
By the Court.— Judgment affirmed.